UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4527


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AVELINO OSORIO-CORTEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:06-cr-00373-NCT-1)


Submitted:   February 17, 2010              Decided:     April 2, 2010


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Avelino Osorio-Cortez pled guilty pursuant to a plea

agreement to conspiracy to distribute cocaine hydrochloride, 21

U.S.C.A. §§ 841(b)(1)(A), 846 (West 1999 & Supp. 2009).                           The

district court sentenced Osorio-Cortez to eighty-seven months’

imprisonment,   a   sentence       at     the     low     end    of   the   advisory

guidelines range.    On appeal, Osorio-Cortez’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that, in her view, there are no meritorious issues for

appeal.   Osorio-Cortez was informed of his right to file a pro

se   supplemental   brief    but        has     not     done    so.     Finding   no

reversible error, we affirm. *

          Our careful review of the record convinces us that the

district court fully complied with the mandates of Fed. R. Crim.

P. 11 in accepting Osorio-Cortez’s guilty plea and ensured that

Osorio-Cortez   entered     his   plea        knowingly    and    voluntarily     and

that the plea was supported by an independent factual basis.




     *
       Osorio-Cortez filed a pro se notice of appeal outside of
the appeal period, and we remanded to the district court to
determine whether Osorio-Cortez had demonstrated excusable
neglect or good cause warranting an extension of the appeal
period.   See United States v. Osorio-Cortez, 308 F. App’x 664
(4th Cir. Jan. 21, 2009) (No. 08-4527).      The district court
found Osorio-Cortez demonstrated excusable neglect and therefore
deemed the notice of appeal timely filed.        Accordingly, we
review the appeal on the merits.



                                         2
See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir.

1991).

               We review a sentence for reasonableness under an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).        This review requires appellate consideration of both

the    procedural      and    substantive        reasonableness             of    a    sentence.

Id.       In     determining      whether            a     sentence        is    procedurally

reasonable, this court must first assess whether the district

court    properly      calculated     the    defendant’s            advisory          guidelines

range.    Id. at 49-50.          This court then must consider whether the

district court considered the factors in 18 U.S.C. § 3553(a)

(2006), analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                              Id.     “Regardless

of    whether    the     district    court           imposes     an    above,         below,    or

within-Guidelines         sentence,     it       must       place     on    the       record    an

‘individualized assessment’ based on the particular facts of the

case before it.”             United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).

               Finally, we review the substantive reasonableness of

the sentence.          United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.    2007).      We    presume    that        a       sentence     imposed         within   the

properly calculated guidelines range is reasonable.                                      Rita v.

United States, 551 U.S. 338, 346-56 (2007); United States v.

Smith,    566    F.3d     410,    414   (4th             Cir.   2009).           Applying      the

                                             3
presumption        of     reasonableness        to      Osorio-Cortez’s            within-

guidelines       sentence,      which    Osorio-Cortez         fails    to    rebut       on

appeal,    we     find   that    the    district      court      did   not   abuse      its

discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We     therefore     affirm      the    district     court’s     judgment.

This   court      requires       that    counsel      inform      Osorio-Cortez,          in

writing,    of    the    right    to    petition     the   Supreme      Court      of   the

United States for further review.                     If Osorio-Cortez requests

that   a   petition      be    filed,   but    counsel     believes       that     such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                         Counsel’s motion

must state that a copy thereof was served on Osorio-Cortez.                               We

dispense     with       oral    argument      because      the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                 AFFIRMED




                                           4